Marshall, Chief-Justice,
delivered the
OPINION OF THE COURT.
As this very important question has not yet been decided in this Court, nor in the Supreme Court of the United States, my brother Judge and myself feel ourselves at liberty to pronounce that opinion which our own judgment dictates.—To us it appears very clear, that the Constitution makes a pointed distinction between the faith and credit, and the effect, of a record in one State, when exhibited in evidence in another. With respect to the former, the Constitution is peremptory that it must have full faith and credit ; with respect to the latter, it provides that Congress may prescribe the effect thereof. Unless Congress had prescribed its effect, it should be allowed only such as it possesses on common law principles. In our opinion, Congress have not prescribed its effect. To suppose that they have, is to believe that they use the words “faith and credit,” in a sense different from that which they have in the clause of the Constitution, upon which they were legislating.
It is very doubtful, however, whether this opinion would receive the sanction of the Supreme Court. A different one *55has been delivered by Judge Cushing, in the Federal Court of Virginia. Judge Washington has also recently decided in favor of the conclusiveness of such a judgment ; and from the case cited at the bar, from the New-York Term Reports, such appears to be the opinion of Judge Livingston.*

 The defendant being permitted to impeach the consideration of the judgment, introduced very strong testimony for that purpose, upon which the Jury with the approbation of the Court, found a verdict for the plaintiff for a sum far short of that which he had recovered in his original judgment.